WEBB, J.
No. 2416—Swift & Co. vs. Parker Grocery & Peed Store et al.
This suit involves only issues of fact; that is, whether or not M. E. Parker was a member of the partnership doing business under the name of Parker Grocery & Peed Store, and whether the partnership was indebted to plaintiff for the balance alleged to be due on open account for merchandise sold to the partnership.
The cause was consolidated for purposes of trial with other suits, to-wit: Haynes-ville Provision Company, Inc., and Cudahy Packing Company of Louisiana, Limited, versus the same defendants, involving like issues of fact, and judgments being rendered in favor of plaintiffs in each of the suits, M. E. Parker alone appealed.
Appellant has not made any appearance in support of Ms appeal, and from our review of the record we find that the account sued upon and balance due thereon was clearly established, and while the evidence was conflicting as to whether or not M. E. Parker was a member of the partnership, we find there is ample evidence to support the finding of the court as against M. E. Parker.
“The burden rests on the appellant to show that the judgment appealed from is erroneous, and in cases involving only issues of fact the finding of the trial court will not be disturbed unless there is manifest error.” (See Pisciotte vs. Indemnity Co., 164 La. 260, 113 So. 840, and authorities cited.)
*469The judgment is affirmed.
No. 2417—Cudahy Packing Company of Louisiana, Limited, vs. Parker Grocery & Feed Store et al.
This suit involves like issues of fact as the cause of Swift & Co. vs. Parker Grocery & Feed Store et al., No. 2416 on the docket of this court (with which it was consolidated for the purpose of trial in the district court) this day decided, and the appellant here, M. E. Parker, as in the case referred to, has not made Jany appearance in this court in support of his appeal, and for the reasons assigned in the cause of Swift & Co. vs. Parker Grocery & Feed Store et al., the judgment appealed from is affirmed.
No. 2418—Haynesville Provision Company, Inc., vs. Parker Grocery & Feed Store et al.
This cause involves like issues of fact as the cause of Swift & Co. vs. Parker Grocery & Feed Store et al., No. 2416 on the docket of this court, with which it was consolidated for the purpose of trial in the district court, this day decided, and the appellant here, M. E. Parker, as in the case referred to, has not made any appearance in this court in support of his appeal, and for the reasons assigned in the cause of Swift & Company vs. Parker Grocery & Feed Store et al., the judgment appealed from is affirmed.